Citation Nr: 1045335	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for surgical 
scar post-operative residuals of a right ankle fracture.  

2.  Entitlement to an increase in the ratings for left knee 
osteoarthritis, currently assigned "staged" ratings of 0 
percent prior to September 18, 2009, and 10 percent from that 
date.  

3.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right ankle fracture.

4.  Entitlement to a rating in excess of 30 percent for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1994 to September 1999.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in December 2005 (which granted service 
connection for hypothyroidism rated 10 percent, effective May 18, 
2005 (the date of claim) and for surgical scar post-operative 
residuals of right ankle fracture rated 0 percent, effective 
March 10, 2005 (the date of claim)) and in March 2006 (which 
continued a 10 percent rating for post-operative residuals of a 
right ankle fracture and a 0 percent rating for left knee 
osteoarthritis).  An interim (April 2009) rating decision 
increased the rating for hypothyroidism to 30 percent, effective 
May 18, 2005, and the rating for surgical scar post-operative 
residuals of a right ankle fracture, to 10 percent, effective 
March 10, 2005.  An October 2009 rating decision increased the 
rating for left knee osteoarthritis to 10 percent, effective 
September 18, 2009.  (This matter is characterized to reflect 
that "staged" ratings are assigned, and that both "stages" are 
for consideration.)  [The October 2009 rating decision also 
reduced the rating for surgical scar post-operative residuals of 
a right ankle fracture, to 0 percent effective September 18, 
2009.  The Veteran disagreed with the reduction, and an April 
2010 rating decision restored the rating to 10 percent effective 
the date of the reduction.]  

The matters of the ratings for hypothyroidism and for 
post-operative residuals of a right ankle fracture are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on her part is required.


FINDINGS OF FACT

1.  At no time during the appeal period are the Veteran's 
surgical scar post-operative residuals of a right ankle fracture 
shown to have been deep/causing limited motion and exceeding 12 
square inches, or to have caused impairment of function separate 
and distinct from that associated with underlying ankle fracture 
residuals.

2.  Throughout prior to September 18, 2009, the Veteran's left 
knee osteoarthritis was manifested by full range of motion 
without objective evidence of pain or instability; from that date 
it is shown to have been manifested by X-ray confirmed arthritis, 
but instability/subluxation and compensable limitations of 
flexion and/or extension are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for surgical scar post-
operative residuals of a right ankle fracture is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.14,4.71a, 4.118, Diagnostic Code (Code) 7804 (2010).

2.  A compensable rating for the Veteran's left knee 
osteoarthritis prior to September 18, 2009 and/or a rating in 
excess of 10 percent for the arthritis from that date are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.71a, Codes 5003, 5257, 5260, 5261 
(2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for increase of the Veteran's left knee 
osteoarthritis, the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial, March 2006, 
adjudication of her left knee increased rating claim.  A May 2005 
letter explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  Regarding the rating 
for the right ankle surgical scar, as the rating decision on 
appeal granted service connection, and assigned a disability 
rating and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer required.  
A March 2006 letter informed the Veteran of disability rating and 
effective date criteria, and a March 2007 statement of the case 
(SOC) properly provided notice on the downstream issue of an 
increased initial rating.  Subsequent supplemental SOCs (SSOCs), 
most recently in April 2010, readjudicated both matters after the 
appellant had opportunity to respond and additional development 
was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) are associated 
with her claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in June 
2005, October 2005, January 2006, September 2009 and January 
2010.  Although the examination reports do not reflect whether or 
not the Veteran's claims file was reviewed, the examiners 
considered the Veteran's reported medical history (which is 
consistent with that shown by the record) and the reports 
reflects thorough evaluations, with notation of all findings 
necessary for proper determinations in these matters.  Therefore, 
the Board finds the examinations adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has 
not identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.

General Criteria for Increased Rating Claims

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding 
the claims addressed on the merits herein, the Board finds that 
the record does not reflect any distinct period of time when the 
criteria for a rating exceeding those currently assigned were 
met.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Right Ankle Scars

At the outset, it is noteworthy that the criteria for rating skin 
disorders (at 38 C.F.R. § 4.118) were amended effective in 
October 2008.  Those revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  The Veteran's instant 
claim for an increased rating for surgical scar post-operative 
residuals of a right ankle fracture arose from a claim she filed 
in March 2005.  Therefore, the revised criteria do not apply.  

The surgical scar post-operative residuals of a right ankle 
fracture are currently rated 10 percent under 38 C.F.R. § 4.118, 
Code 7804 (for a superficial scar that is painful on 
examination).  As 10 percent is the maximum schedular rating 
under Code 7804 (under the criteria in effect prior to October 
23, 2008), the Board must look to schedular criteria that would 
afford a rating in excess of 10 percent.  The two diagnostic 
codes that provide for ratings in excess of 10 percent for scars 
not on the head, face, or neck are Codes 7801 and 7805.  

Diagnostic Code 7801 (for scars other than the head, face, or 
neck, that are deep or that cause limited motion) provides for a 
20 percent rating where the area of the scar or scars exceeds 12 
square inches (77 square centimeters)(and for higher ratings for 
greater areas of involvement).  Note 2 following explains that a 
deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Code 7805 provides for rating scars based on limitation of 
function of the affected part.  38 C.F.R. § 4.118.  Notably, such 
a rating may not encompass symptoms or functional limitations 
that are the basis for the rating assigned for the underlying 
pathology (ankle fracture) that required the surgery that 
produced the surgical scarring.  Postoperative residuals of a 
right ankle fracture are assigned a separate rating that 
encompasses all functional limitations of the ankle; 
consequently, including any such limitations as the basis for the 
rating for the surgical scarring would violate the 38 C.F.R. 
§ 4.14 prohibition against pyramiding.  The record does not 
reflect or suggest, and the Veteran does not allege any 
functional limitations due to her right ankle scarring (other 
than pain which is specifically recognized by the current rating 
assigned).  Therefore, rating under Code 7805 would be 
inappropriate. 

On June 2005 VA general medical examination the right ankle scar 
was described as 6.2 cm. in length, well-healed and asymptomatic.  
There was light touch pain in the area. 

On October 2005 VA endocrine examination the Veteran complained 
of a history of ankle pain due to scar entrapment of the sural 
nerve.  The examination was non-specific for scar or ankle 
pathology.  

On January 2006 orthopedic examination on behalf of VA, the scar 
was described as being at the lateral right ankle, measuring 5 
cm. x .5 cm.  The examiner indicated there was no disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  

On September 2009 examination on behalf of VA, the scar was 
described as a linear scar on the right lateral ankle, measuring 
6 cm. by .3 cm., and not painful on examination.  There was no 
skin breakdown.  The scar was described as superficial, with no 
underlying tissue damage.  There was no inflammation, edema, or 
keloid formation.  The examiner indicated that the scar did not 
limit motion or cause any limitation of function.  

On January 2010 examination on behalf of VA, the right ankle scar 
was described as a linear scar that was 7 cm. by 1 cm., and was 
painful on examination.  There was no skin breakdown.  The scar 
was described as superficial with no underlying tissue damage.  
There was no inflammation, edema, or keloid formation.  The 
examiner indicated that the scar did not limit motion or 
function.  The examiner noted that there was slight decrease in 
light touch [sensation] for 6 cm. of the dorsum of the right foot 
distal to the scar.  

The Veteran's right ankle surgical scar has never been described 
as deep or limiting motion.  It has consistently been described 
as superficial and not limiting motion or function.  See e.g., 
report of January 2010 examination on behalf of VA.  However, 
even if it were to be conceded, for the limited purpose of this 
appeal, that the scar is either deep or limits motion, no 
examination found the scar to include an area even remotely 
approximating 77 square centimeters.  The largest reported area 
for the scar, noted on January 2010 examination on behalf of VA 
was 7 cm. by 1 cm. (or 7 square centimeters), lest than 10 
percent of the area required for a 20 percent rating under 
38 C.F.R. § 4.118, Code 7801.  Accordingly, the criteria for the 
next higher, 20 percent, rating under Code 7801 are neither met 
nor approximated, and a 20 percent rating under Code 7801 is not 
warranted. 

Noting the "slight decrease in light touch" found in the dorsum 
of the right foot distal to the scar on January 2010 examination 
the Board has also considered whether a separate compensable 
rating might be warranted for neurological impairment secondary 
to the right ankle surgical scarring.  A note preceding the 
criteria for rating diseases of the peripheral nerves discusses 
the term "incomplete paralysis", and provides that when the 
involvement is wholly sensory the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Under Codes 8522, 8622, 8722 (for paralysis, neuritis, neuralgia, 
respectively, of the musculocutaneous (superficial peroneal) 
nerve), incomplete paralysis warrants a 0 percent rating when 
mild, a 10 percent rating when moderate, and a 20 percent rating 
when severe.  38 C.F.R. § 4.124a.  Inasmuch as the impairment 
shown is only a slight decrease in light touch sensation, with no 
associated impairment of function, there is no basis for finding 
incomplete paralysis of more than mild degree.  Consequently, a 
separate compensable rating for neurological impairment 
associated with the scar itself is not warranted.  

Left Knee Osteoarthritis

The Veteran's left knee osteoarthritis is rated under 38 C.F.R. 
§ 4.71a, Code 5003 (for degenerative arthritis established by X-
ray findings).  

Traumatic arthritis (established by X-ray findings) is rated as 
degenerative arthritis, and is rated on the basis of limitation 
of motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When the limitation of motion is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added under 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Code 5010-5003.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 
degrees or less warrants a 0 percent rating, extension limited to 
10 degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 
5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.
Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  VAOPGCPREC 
23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Moreover, the 
General Counsel also held more recently that separate ratings 
under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the 
leg) and under Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOPGCPREC 9-
2004 (September 2004).

VA treatment records include a May 2005 complaint of bilateral 
knee pain and a report of X-ray examination which includes an 
impression of mild osteoarthritis bilateral knees.  A June 2005 
report of VA examination notes crepitus in the knees when the 
Veteran squated and recovered and some discomfort in the knees 
per se.  There were no knee range of motion studies on this 
examination.  

A January 2006 report of a VA fee basis examination notes that 
the Veteran had been suffering from degenerative joint disease of 
the knees which was productive of pain with use and sitting for 
long periods.  She reported that the symptoms occur constantly, 
the condition was not incapacitating, and she was not receiving 
any treatment for the condition.  Her functional impairment was 
an inability to participate in sports and other physical 
activities as she had in the past.  On examination, the left knee 
had full range of motion (140 degrees flexion and 0 degrees of 
extension).  The left knee joint showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal movement 
or guarding of movement.  The examiner noted that the left knee 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  The anterior and posterior cruciate ligaments stability 
test of the left knee was less than 5 millimeters and the medial 
and lateral meniscus test of the left knee showed no snap or 
click.  

On September 18, 2009 VA fee basis examination, the Veteran 
reported that her left knee osteoarthritis was manifested by 
weakness, stiffness, lack of endurance, locking and pain.  She 
did not complain of swelling, heat, redness, giving way, 
fatigability, deformity, tenderness, drainage, effusion, 
subluxation or dislocation.  The Veteran described flare-ups as 
"limited physical activity" occuring as often as twice per 
week, lasting for 1 hour, and at a severity level of 6 on a scale 
of 1 to 10 (10 being the worst).  The flare-ups are precipitated 
by physical activity and are alleviated by rest and Tramadol, 
Motrin.  She reported that the condition has not resulted in 
incapacitation and the overall functional impairment was limited 
activity with her kids and participation in activities like 
movies and driving.  On physical examination, the left knee had 
138 degrees of flexion and 0 degrees of extension.  The examiner 
noted that there was left knee tenderness with no signs of edema, 
instability, abnormal movement, effusion, weakness, redness, 
heat, deformity, guarding of movement, malalignment, drainage, or 
subluxation.  Examination of the left knee revealed no locking 
pain, genu recurvatum or crepitus.  There was no ankylosis.  The 
examiner also noted that the left knee joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
medial/lateral collateral ligaments stability test, the 
anterior/posterior cruciate ligaments stability test and the 
medial/lateral meniscus ligaments stability test were all within 
normal limits for the left knee.  The diagnoses included the 
notation that the left knee subjective factor was pain and the 
objective factors were tenderness and pain with range of motion.  

Based on a full review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a compensable 
rating for the Veteran's left knee osteoarthritis prior to 
September 18, 2009 and against a rating in excess of 10 percent 
after from such date.  

Prior to the September 18, 2009 VA fee basis examination (which 
found flexion to 138 degrees and full (to 0 degrees) extension, 
and noted tenderness and pain with range of motion), the clinical 
evidence noted the Veteran's complaints of knee pain; however, 
she had full range of motion of the left knee with no additional 
functional loss due to pain (and no evidence of pain on 
examination).  

In addition, based on the Veteran's clinical presentation during 
the appeal period, ratings in excess of the 0 percent prior to 
September 18, 2009 and in excess of 10 percent thereafter are not 
warranted under Code 5260 for limitation of flexion or under Code 
5261 for limitation of extension.  Moreover, examinations have 
never shown any evidence of lateral instability or subluxation, 
so as to warrant a separate compensable rating under Code 5257.  
Further, since there was no limitation of motion prior to 
September 18, 2009 and no additional limitation of motion that is 
not compensated by the current 10 percent ratings after September 
18, 2009, the Veteran is not entitled to a higher rating for pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca.

The Board has also considered whether referral of these matters 
(the increased rating claims for the Veteran's service connected 
residuals of surgical scarring, post-operative right ankle 
fracture, and left knee osteoarthritis) for extraschedular 
consideration is warranted.  The symptoms of, and functional 
impairment due to, these disabilities shown by the record are 
entirely encompassed by the schedular criteria, and therefore 
those criteria are not inadequate.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran is employed on a full-time basis as a 
family nurse practitioner, the matter of entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 
(2009).  [Notably, the record shows that from September 1999 
through, at least April 2010, the appellant was assigned a TDIU 
rating.]

The preponderance of the evidence is against these claims.  
Consequently, the benefit of the doubt doctrine does not apply.  
The claims for increase must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

ORDER

A rating in excess of 10 percent for surgical scar post-operative 
residuals of a right ankle fracture, is denied.

Ratings in excess of 0 percent prior to September 18, 2009, and 
in excess of 10 percent from that date for the Veteran's left 
knee osteoarthritis are denied.  


REMAND

Regarding the claim for an increased rating for hypothyroidism, 
the Board notes that the Veteran's most recent VA examination in 
this matter was in September 2009.  However, more recent 
treatment records for hypothyroidism (July 2010) note that she 
was not feeling well, and self increased her dose.  She reported 
that she was feeling much better and wanted her labs rechecked.  
In light of the evidence of worsening hypothyroid symptoms, 
further VA examination is necessary.  See 38 C.F.R. § 3.327(a); 
see also VAOPGCPREC 11-95 (April 7, 1995).

With respect to the claim for an increased rating for post-
operative residuals of a right ankle fracture, although the 
Veteran has been afforded two recent VA examinations for the 
right ankle (in September 2009 and January 2010), the findings on 
these examinations of right ankle limitation of motion (10 
degrees of dorsiflexion and 42 degrees of plantar flexion in 
September 2009 and 15 degrees of dorsiflexion and 45 degrees 
(full) of plantar flexion in January 2010) as well as the 
Veteran's complaints of an inability to walk on uneven footing, 
limited ability to exercise, and pain when standing for longer 
than 30 minutes (January 2010 examination) is widely inconsistent 
with an April 2010 VA treatment report which notes that she plays 
soccer weekly, and reports that she works full-post-operative 
time as a nurse practitioner.  The inconsistencies in the 
clinical record must be resolved.  

In addition, a review of the claims file shows that the Veteran 
receives ongoing VA treatment.  Records of ongoing treatment are 
likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  All records of VA treatment the Veteran 
has received for her right ankle disability 
and her hypothyroidism since July 2010 (the 
most VA treatment records available for 
review), should be secured.

2.  The RO should then arrange for the 
Veteran to be afforded an endocrinology 
examination to determine the current severity 
of her hypothyroidism.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should note the criteria for rating 
hypothyroidism in 38 C.F.R. § 4.119, Code 
7903, and note the presence or absence of all 
symptoms in the criteria for ratings above 30 
percent in those criteria.  The examiner 
should also comment on the Veteran's account 
that she has had to self-increase her 
medication dosages.  The examiner should 
further note all associated impairment of 
function.  The examiner must explain the 
rationale for all opinions.

3.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
assess the current severity of her service 
connected post-operative residuals of a right 
ankle fracture.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should elicit from the Veteran her 
complaints pertaining to her right ankle 
disability at issue.  The examiner should 
provide a detailed description of all right 
ankle pathology (and associated impairment of 
function) found, including range of motion 
studies (to include any further limitations 
due to pain, fatigue, weakness, 
incoordination or periods of exacerbation).  
The examiner should reconcile any findings of 
severe ankle impairment with the clinical 
notations that the Veteran participates in 
athletic activities (such as soccer), and 
works on a full-time basis as a nurse-
practitioner.  The examiner must explain the  
rationale for all opinions. 

4.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


